Mr. Justice Travieso,
dissenting.
I am sorry I must dissent from the opinion of my colleagues.
In this case Cristóbal Dávila was prosecuted on a charge of having unlawfully and wilfully engaged in the Puerto Rican coffee business without affixing in his establishment the sign or poster provided for by section 4 of Act No. 3 of June 11, 1935. Said section, in so far as pertinent, reads as follows:
“From and after the approval of this Act, every importer, dealer, or roaster of coffee in Puerto Rico shall affix in his establishment or *63place of business,.a sign.on which sign, below the name or firm name, shall appear: . . . ‘Dealer in Puerto Rican Coffee,’ .as the case may be.”
The defendant demurred to the information, on the ground that the same did not state an offense, nor did it charge a violation of Act No. 3, supra, as it is not alleged therein that the defendant is “an importer, dealer, or roaster” of coffee. The lower conrt overruled the demnrrer, proceeded to hear the case, and convicted the defendant. The latter took the present appeal.
The demnrrer was well founded. Every defendant has a right to be precisely and clearly informed of the offense with which he is charged. And that right was ignored in the instant case.
The fundamental purpose of the act which the defendant is said, to have violated is to prosecute and punish the importation and sale of foreign coffee in Puerto Eico, under •the guise of native coffee, thus deceiving the consumer and bringing discredit upon the product of our Island. It is with this purpose in mind that the act imposes upon the importer who introduces foreign coffee into the Island; upon the dealer, who engages in the sale, exchange, or barter of coffee in Puerto Eico; and upon the roaster of coffee in Puerto Eico, the obligation of informing the public about the origin of the coffee which he offers for sale in his commercial establishments within the Island.
The appellant is not charged with being an importer nor a roaster of coffee. The prosecuting attorney (Fiscal) maintains, and with him the majority of the court, that the words “was engaged in the Puerto Eiean coffee business without affixing in his establishment the sign or poster, etc.” are sufficient to charge the defendant with a violation of the 'statute, as an unlawful “dealer” in coffee. In other words, it is maintained that “to engage in the coffee business” and “to deal” or to be a “dealer” in coffee, mean the same thing. *64And it is on that point that the undersigned justice feels bound to dissent.
It is not necessary to resort to dictionaries or legal texts to find the definition of what is meant by “dealer” within the purview of the statute which we are discussing. The regulations promulgated by the Commissioner of Agriculture and Commerce, in accordance with the powers conferred upon him by section 12 of Act No. 3 of 1935, provide:
“Dealer. — Every person who by himself or through his agents or employees, engages in the sale, exchange, or barter of Puerto Rican coffee, foreign coffee, or Puerto Rican coffee mixed with foreign coffee, within or without his commercial establishment, or in any separate place or in connection therewith, shall be considered as a dealer, and he shall be regarded as such whenever he keeps for sale, transfers, exchanges, or has the said goods in display for public sale, either in his commercial establishment, or in any separate place or in connection therewith, or for any other purpose.”
In accordance with the preceding definition, an information alleging that the defendant was engaged in “selling” or in “exchanging” or in “bartering” Puerto Rican or' foreign coffee, within or without his commercial establishment; or alleging that the defendant kept coffee for sale, or that he transferred, exchanged, or had it for public sale, in his commercial establishment, without affixing the sign required by the act, would undoubtedly be sufficient to inform the defendant that he was charged with being an unlawful “dealer” or with dealing unlawfully in Puerto Rican coffee.
It may thus be seen that the act is intended for the prosecution of unlawful dealing, and that by “dealing in coffee” the same act means to sell, exchange, barter, keep for sale, transfer, or have coffee in display for public sale.
The words “was engaged in the Puerto Rican coffee business” used in the information to describe the offense with which the defendant is charged, do not necessarily imply the commission of any of the acts which, according to the statute in question would constitute an unlawful dealing *65or would make the defendant a “dealer” bound to comply with the requirements of the said act. The very same words may be used to describe situations or facts which are beyond the purposes or scope of the act. It is undisputable that a. coffee grower in Puerto Rico, who sells and delivers coffee-, produced on his plantation in the establishment thereof, is-engaged in the coffee business in Puerto Rico; and the same-may be said of the merchant who buys from our grower the coffee produced by the latter on his plantation in order to export the same to foreign markets. The one as well as the other could be charged with being “engaged in the coffee •business in Puerto Rico,” as it can'not be doubted that the grower, in selling his coffee in the industrial establishment of his plantation, and the “exporter” of coffee, in buying the same, are making a business transaction: But the information could not be sustained, inasmuch as neither the “producer,” nor the “exporter,” nor the “buyer” of coffee are bound to affix the sign or poster required by the act.:
The information filed against the appellant does 'not charge any offense whatsoever and, therefore, the lower-court erred in overruling the demurrer. '
It can not be argued herein that the defects in the information have been cured by the evidence, as the defendant attacked the information in due time.
I am authorized by Justice Wolf to state that he agrees with this opinion.
The judgment appealed from should be reversed.